Exhibit News Release Cenveo Announces Third Quarter 2009 Results Continued operational improvement over prior quarter 3rd Quarter EPS of $0.02 per diluted share 3rd Quarter Non-GAAP EPS of $0.18 per diluted share 3rd Quarter Adjusted EBITDA of $56.3 million STAMFORD, CT – (November 11, 2009) – Cenveo, Inc. (NYSE: CVO) today announced results for the three and nine months ended October 3, 2009. For the three months ended October 3, 2009, net sales were $448.0 million, as compared to $522.7 million for the same period in the previous year. For the three months ended October 3, 2009, the Company reported net income of $1.1 million, or $0.02 per share, as compared to net income of $12.3 million, or $0.23 per share, for the three months ended September 27, 2008. On a Non-GAAP basis, income from continuing operations was $9.9 million, or $0.18 per diluted share for the three months ended October 3, 2009. Non-GAAP income from continuing operations excludes integration, acquisition and other charges, stock-based compensation provision, restructuring, impairment and other charges, (gain) loss on early extinguishment of debt and adjusts income taxes to reflect an estimated cash tax rate. Adjusted EBITDA for the three months ended October 3, 2009 was $56.3 million. Adjusted EBITDA is defined as earnings before interest, taxes, depreciation and amortization, integration, acquisition and other charges, stock-based compensation provision, restructuring, impairment and other charges, (gain) loss on early extinguishment of debt, and income (loss) from discontinued operations, net of taxes. An explanation of the Company’s use of Non-GAAP measures and Adjusted EBITDA is detailed below. For the nine months ended October 3, 2009, net sales were $1.3 billion, as compared to $1.6 billion for the same period in the previous year. For the nine months ended October 3, 2009, the Company reported a net loss of $21.5 million, or $0.39 per share, as compared to net income of $11.6 million, or $0.22 per share, for the nine months ended September 27, 2008. On a Non-GAAP basis, income from continuing operations was $10.4 million or $0.19 per diluted share for the first nine months of 2009. Adjusted EBITDA for the first nine months of 2009 was $140.9 million. Robert G. Burton, Chairman and Chief Executive Officer stated: “Our business continued to improve throughout the third quarter, as we delivered stronger performance across our operations. Our continued focus on being proactive in managing our cost structure combined with modest strengthening across our revenue stream led to improved results for the quarter. Revenues remained in line with our expectations, as we experienced market strengthening that enabled us to achieve sequential revenue growth over the second quarter.
